               Case 19-12239-CSS               Doc 138        Filed 11/14/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE
                                      -_ ___ _
                                                    )
In re:                                              ) Chapter 11

HIGHLAND CAPITAL MANAGEMENl', L.P.,'                            >    Case No. 19-12239(CSS)

                                   Debtor.                      ) Re: Docket No. 4


               ORDER (I)EXTENDING TIME TO FILE SCHEDULES OF
              ASSETS AND LIABILITIES,SCHEllULES OF EXECUTORY
             CONTRACTS AND UNEXPIRED LEASES, AND STATEMENT
           OF FINANCIAL AFFAIRS,AND (II) GI~NTING TZELATED RELIEF

                 Upon the motion (the "Motion")~ of the above-captioned debtor and debtor in

possession (the "Debtor")for entry of an order (this "Order"): (i) extending the time period to

file its Schedules and Statements and (ii) granting related relief; all as more fully set forth in the

Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order ofReference from the United States District Court for the

District of Delaware, dated February 29, 201.2; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best

interests ofthe Debtor's estate, its creditors, and other parties in interest; and this Court having

found that the Debtor's notice of the Motion and opportunity for a hearing on the Motion were

~ The Debtor's last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2 Capitalized te~•ms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


DOCS NY:396602 36027/001
              Case 19-12239-CSS          Doc 138      Filed 11/14/19      Page 2 of 2




appropriate and no other notice need be provided; and this Court having reviewed the Motion

and having determined that the legal and factual bases set forth in the Motion establish _just cause

for the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

               1.      The Motion is GRANTED as forth herein.

               2.      The Debtor is granted an extension of thirty (30) days in addition to the

extension provided by Rule 1007-1(b) of the Local Rules, for a total of fifty-eight(58) days from

the Petition Date, through and including December 13, 2019, ~o file the Schedules acid

Statements.

                       Such extension is without prejudice to the Debtor's right to request further

extensions.

               4.       The Debtor is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




DOCS NY:39660.2 36027/001
       Dated: November    14th, 2019              2
                                                CHRISTOPHER S. SONTCHI
       Wilmington, Delaware
                                                UNITED STATES BANKRUPTCY JUDGE
